Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments, filed on 06/22/2022, have each been entered into the record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Phillip McCann (336-601-9266) on 08/05/2022.

AMENDMENTS TO THE CLAIMS
In claim 1:
	Insert: “of the composition.”, after the “weight”, in section C).
	Delete: “, preferably to an extent of at least 65% by weight, based on the total composition”, in section C).
Amend claim 5 to recite: “The composition according to claim 1, wherein B) comprises at least 70% by weight of the glycerol esters in the composition.”
In claim 9:
	Insert: “of the cosmetic or pharmaceutical formulation.”, after the “5% by weight”, in section II).
	Delete: “, wherein the percentages by weight refer to the total formulation.”, in section II).

In claim 10:
	Insert: “of the cosmetic or pharmaceutical formulation.”, after the “95% by weight”, in line 2.
	Delete: “, wherein the percentages by weight refer to the total formulation.”, in line 3.
Cancel claim 12.
In claim 13:
	Insert: “of the composition.”, after the “75% by weight”, in section B).
	Delete: “based on the total composition.”
Amend claim 16 to recite: “The composition according to claim 1, wherein B) comprises at least 80% by weight of the glycerol esters in the composition.”
In claim 20:
Insert: “of the cosmetic or pharmaceutical formulation.”, after the “2.5% by weight”, in line 4.
	Delete: “, wherein the percentages by weight refer to the total formulation.”, in lines 4-5.

Claim Rejoinder
Withdrawn claims 9-11, have been rejoined with claims 1-8 and 13-20, because all the claims directed to a composition of claim 1, have been found to be free of art. 
The restriction requirement as set forth in the Office action mailed on 05/05/2022, has been reconsidered in view of the allowability of claims directed to a composition comprising: A) at least one sorbitan ester; B) at least one glycerol ester; and C) water, pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed composition of instant claim 1, is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art:
1) Herrwerth et al (hereinafter, “Herrwerth2012”, U.S. Pub. No. 20120015893, published on 01/19/2012), teaches formulation comprising sorbitan carboxylic ester. Please see abstract, ¶s 0001, 0025, and Examples staring at ¶s 0124-0168. 
However, Herrwerth2012 fails to suggest or teach a composition of instant claim 1.
2) Herrwerth et al (hereinafter, “Herrwerth2013”, U.S. Pub. No. 20130171087, published on 07/04/2013), teaches formulation comprising glyceryl ester. Please see abstract, ¶ 0001 and Examples staring at ¶s 0055-0081. 
However, Herrwerth2013 fails to suggest or teach a composition of instant claim 1.

Conclusions
Claims 1-11 and 13-20 are allowed.
Claim 12 is cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629